DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 13/295507 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. In particular, 13/295507 fails to give support to terms such as “extract an image feature from the image, the image feature including at least one of an edge, a corner feature, or a ridge feature”. Accordingly, claims 21-10 are not entitled to the benefit of the 13/295507 application. The application does have support in the 15/190897 application however. Therefore the claims are given the priority date of 23 June, 2016.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 21 (and by dependency claims 22-30) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11093692. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 is a broader version of claim 1. It is noted as claim 24 of the current application also discusses the phrase “candidate content items” it is almost identical to claim 1 of the ‘692 patent, with the only possible substantive difference being the “recognition engine” in ‘692. 

Current Application
21. A system, comprising: a data processing system comprising at least one hardware processor coupled to memory to: receive, from a computing device, a term and an image that is different from the term; retrieve, from a data repository, content data for each of a plurality of content items, the content data comprising image features; extract an image feature from the image, the image feature including at least one of an edge, a corner feature, or a ridge feature; select a content item from the plurality of content items based at least in part on the term and on matches between the image features of the plurality of content items and the at least one of the edge, the corner feature, or the ridge feature of the image; and transmit the content item to the computing device.
US 11093692 B2
1. A system to extract image features from input requests, comprising: a recognition engine executed by a data processing system comprising at least one hardware processor to: receive, from a computing device, a first request comprising a first query term and a first image that is different from the first query term; retrieve, from a data repository, content data for each of a plurality of content items, the content data comprising image features; extract an image feature from the first image, the image feature including at least one of an edge, a corner feature, or a ridge feature; select candidate content items from the plurality of content items based on matches between the image features of the plurality of content items and the at least one of the edge, the corner feature, or the ridge feature of the first image; select a content item from the candidate content items based at least in part on the first query term; and a network interface of the data processing system to transmit the content item to the computing device.


Claim 31 (and by dependency claims 32-40) are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 11093692. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 is a broader version of claim 1. It is noted as claim 34 of the current application also discusses the phrase “candidate content items” it is almost identical language to claim 11 of the ‘692 patent, with the only minor difference being “to extract image features from input requests” in the ‘692 patent. 

Current Application
31. A method, comprising: receiving, by a data processing system comprising at least one hardware processor coupled to memory, from a computing device, a term and an image that is different from the term; retrieving, by the data processing system from a data repository, content data for each of a plurality of content items, the content data comprising image features; extracting, by the data processing system, an image feature from the image, the image feature including at least one of an edge, a corner feature, or a ridge feature; selecting, by the data processing system, a content item from the plurality of content items based at least in part on the term and on matches between the image features of the plurality of content items and the at least one of the edge, the corner feature, or the ridge feature of the image; and transmitting, by the data processing system, the content item to the computing device.
US 11093692 B2
11. A method to extract image features from input requests, comprising: receiving, from a computing device by a data processing system, a first request comprising a first query term and a first image that is different from the first query term; retrieving, from a data repository by the data processing system, content data for each of a plurality of content items, the content data comprising image features; extracting, by a recognition engine executed by the data processing system, an image feature from the first image, the image feature including at least one of an edge, a corner feature, or a ridge feature; selecting, by the data processing system, candidate content items from the plurality of content items by determining matches between the image features of the plurality of content items and the at least one of the edge, the corner feature, or the ridge feature of the first image; selecting, by the data processing system, a content item from the candidate content items based at least in part on the first query term; and transmitting, via a network interface, the content item to the computing device.


Notes - 35 USC § 101 [No rejection]
Claims 21-40 are not rejected under 35 USC 101 for the following reasons. Although each of the “receiving”, “extracting”, and “selecting” steps analyzed individually may be viewed as potentially mental processes; and the “transmitting” of the content item mere pre- or post-solution activity, the claim as a whole is directed to a particular improvement in search engines and has additional elements such as the “data repository”.  The claim as a whole therefore integrates the mental process into a practical application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (“Mixed Query Image Retrieval System”, 2007) in view of Boys et al. (US 20080065606 A1).

Regarding claims 21 and 31, Cai et al. disclose a system comprising and method, comprising: a data processing system comprising at least one hardware processor coupled to memory to: receive, from a computing device, a term and an image that is different from the term (combining text-based search technology and image content-based search technology for more accurate results, abstract, Combination of Keyword-based Search and Image Content-based Search, p452, text-based features (keywords, annotations, etc.) and visual features (color, texture, shape, faces, etc.), p453  
    PNG
    media_image1.png
    347
    463
    media_image1.png
    Greyscale
); retrieve, from a data repository, content data for each of a plurality of content items, the content data comprising image features (divide the original large image database into a number of relatively small image databases based on categories and establish keyword-indexing for each category of the now divided image databases, p452, image sub-databases certain category, for instance, shoes or handbags, p453, Users can input keywords based on category to assess to a certain kind of image database, p454); extract an image feature from the image, the image feature including at least one of an edge, a corner feature, or a ridge feature (Image properties such as color, texture, shape and other qualities can be expressed as a given measurement, p451); select a content item from the plurality of content items based at least in part on the term and on matches between the image features of the plurality of content items and the at least one of the edge, the corner feature, or the ridge feature of the image (contents of photos are used to search and retrieve similar items, p452, shape-based search, p453); and transmit the content item to the computing device (Organize the result pages, and return them to users, network transmission, p455).

Cai et al. discuss texture matching, but to the extent one of the “edge, a corner feature, or a ridge feature” is not explicitly cited, another reference is provided herein.

Boys et al. teach receive, from a computing device, a term and an image that is different from the term (More recently, search engines have been enhanced with capability for searching for media files of both audio and video types including still images that are relevant to consumer-entered keyword data, [0006], the likeness constraint is a percentage of likeness of a searched image signature to the candidate image signature, the other search criterion includes one or a combination of keywords or phrases, object position descriptors, and likeness constraint percentage, [0013], accepts search keywords and/or phrases, an image signature, and filtering constraints as criteria for returning locators to images that resemble a candidate image analyzed to produce the image signature, [0024], user also has the option of adding the typical keywords or phraseology to the image search as an additional filtering tool, [0037], ABC search interface 109 has options for searching audio, image, video, and text, [0040]); retrieve, from a data repository, content data for each of a plurality of content items, the content data comprising image features (search for other image signatures created from analyzing searchable images the searchable image signatures indexed in the database and filtered in part according to the other criteria, [0014], Image signature maps created from image analysis may be indexed along with image location data such as universal resource locators (URLs) and descriptive key words and/or phrases that describe the images in an image signature map database, [0029], returning location data to like images filtered by a percentage constraint and typical text keywords, [0035]); extract an image feature from the image, the image feature including at least one of an edge, a corner feature, or a ridge feature (Edge detection, line transform, interest point analysis, blob detection, corner detection, gray-scale histogram, texture mapping, curvature detection, spatial analysis, and other well-known DIP techniques may be used along with specific algorithms to produce values that can be included in a signature map of the image, [0046]); select a content item from the plurality of content items based at least in part on the term and on matches between the image features of the plurality of content items and the at least one of the edge, the corner feature, or the ridge feature of the image (Further refinement through image analysis enables edge and shape matching, texture matching color matching and other similarities between images to be exploited. The results are real images that have a user-ordered likeness to the image that the user has in mind, [0076]); and transmit the content item to the computing device (The search results page is typically a browser-based page generated and served to users and that contains the search results for the last search task performed. Elements of the search interface template remain in the results page for search refinement, task continuance, and the like. In some embodiment, results may be returned in a results field generic to the search interface, [0040], see network, Fig. 2).

Cai et al. and Boys et al. are in the same art of searching using both images and a keyword (Cai et al., abstract; Boys et al., [0006]). The combination of Boys et al. with Cai et al. makes explicit the matching of edges in image content. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the matching of Boys et al. with the invention of Cai et al. as this was known at the time of filing, the combination would have predictable results, and as Boys et al. indicate these are well known algorithms ([0046]) and Boys et al. indicate specific applications for the technology citing “In a security application, a user may have an image of a terror suspect and as part of the investigation or attempt to locate the person in the image, the user may submit the image/signature to the search service provider to see if that image or one very much like it is posted somewhere on the Internet. A user who submits an image/signature to the service with a 100% likeness constraint for a return result may be looking for copyright violators or to determine if the exact same image has made its way to the Internet” ([0078]) and “One with skill in the art will agree that overall accuracy in matching images based solely upon signature comparison may vary somewhat depending on image content and the scope of image analysis performed to create the image signatures. One technique to improve accuracy is adding specific standards related to image content before analysis. For example, if the service involves much searching for images of humans, then a standardized pose may be ordered for images used by that service such as a specifically ordered frontal shot from the waist up a certain distance from the camera. Analysis then may focus more on color, such as hair color, facial tone, eye color. Curvature analysis can narrow from the basic torso image form to match head shape, body shape, etc.” ([0080]), indicating how the overall accuracy of the query system of Cai et al. can be improved by incorporating some of the specific content based retrieval described by Boys et al.

Regarding claims 22 and 32, Cai et al. and Boys et al. disclose the system and method of claims 21 and 31. Cai et al. and Boys et al. further indicate the data processing system to receive a request from the computing device, the request comprising a query comprising the term (text-based search, abstract, Keyword-based Search, p452, text-based features (keywords, annotations, etc.), p453; Boys et al., Boys et al., entered keyword data, [0006], accepts search keywords and/or phrases, [0024], user also has the option of adding the typical keywords or phraseology to the image search as an additional filtering tool, [0037], ABC search interface 109 has options for searching audio, image, video, and text, [0040]).

Regarding claim 23 and 33, Cai et al. and Boys et al. disclose the system and method of claims 21 and 31. Boys et al. further indicate the data processing system to receive the term via an audio-based input signal detected by the computing device (ABC search interface 109 has options for searching audio, image, video, and text, [0040]).

Regarding claims 24 and 34, Cai et al. and Boys et al. disclose the system and method of claims 21 and 31. Cai et al. and Boys et al. further indicate the data processing system to: select candidate content items from the plurality of content items based on matches between the image features of the plurality of content items and the at least one of the edge, the corner feature, or the ridge feature of the image; and select the content item from the candidate content items (Cai et al., image sub-databases certain category, for instance, shoes or handbags, p453, category to assess to a certain kind of image database, “candidate dataset”, p454, 
    PNG
    media_image2.png
    311
    451
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    371
    496
    media_image3.png
    Greyscale
; Boys et al., Image signature maps created from image analysis may be indexed along with image location data such as universal resource locators (URLs) and descriptive key words and/or phrases that describe the images in an image signature map database, [0029], returning location data to like images filtered by a percentage constraint and typical text keywords, [0035]) [as the databases are divided up or filtered into categories of images, the now smaller database is interpreted as having the candidate images, i.e. at least images that are within the same category].

Regarding claim 25 and 35, Cai et al. and Boys et al. disclose the system and method of claims 21 and 31. Cai et al. and Boys et al. further indicate the data processing system to select the content item from the candidate content items based at least in part on the term (Cai et al., “establish both image content-based indexing and keyword-based indexing according to these categories, we can employ traditional text-based search indexing technique to establish text index for the cluster of image databases. Thus, we could utilize key words to search for a certain kind of image collections”, p453; Boys et al., accepts search keywords and/or phrases, an image signature, and filtering constraints as criteria for returning locators to images that resemble a candidate image analyzed to produce the image signature, [0024], images filtered by a percentage constraint and typical text keywords, [0035], user also has the option of adding the typical keywords or phraseology to the image search as an additional filtering tool, [0037], text field is adapted to accept one or more text constraints related to image likeness and, possibly, image object position, [0040], a format for adding text keywords and/or phraseology and for adding additional constraint data, [0044]).

Regarding claims 26 and 36, Cai et al. and Boys et al. disclose the system and method of claims 21 and 31. Cai et al. and Boys et al. further indicate the image is captured by a camera associated with the computing device (Cai et al., cheap digital capture, p451; Boys et al., “Computer 107 has an instance of image analyzer signature (IASG) mapping SW 108 provided thereto and executable there from in one embodiment so that a user operating from domain 106 may perform image analysis and signature mapping of images accessible to the user such as those in storage on computer 107, or those accessible to the station that may be stored on a peripheral device like a jump drive, a camera, or other device with memory”, [0034], a bird watcher may use an image capture device that is enhanced with the image analyzer and signature mapping software of the present invention, birdwatcher snaps an image, the image may be processed onboard the camera for the signature of the image, [0081]).

Regarding claims 27 and 37, Cai et al. and Boys et al. disclose the system and method of claims 21 and 31. Cai et al. and Boys et al. further indicate the data processing system to: apply an image feature detection to the image to extract the image feature; and apply the image feature detection to each of the plurality of content items (Cai et al., extract either meaning or measurement from within the picture itself Image properties such as color, texture, shape and other qualities can be expressed as a given measurement, able to be processed by the computer, p451; Digital Image Processing techniques may be used to analyze an image for the purpose of creating a signature map of the image. Image histogram and color histogram analysis may be used. Edge detection, line transform, interest point analysis, blob detection, corner detection, gray-scale histogram, texture mapping, curvature detection, spatial analysis, and other well-known DIP techniques may be used along with specific algorithms to produce values that can be included in a signature map of the image, [0046]).

Regarding claims 28 and 38, Cai et al. and Boys et al. disclose the system and method of claims 21 and 31. Cai et al. and Boys et al. further indicate extract a plurality of image features from the image; extract a second plurality of image features from each of the plurality of content items; select candidate content items from the plurality of content items by matching a first predetermined number of the plurality of image features with a second predetermined number of the second plurality of image features; and select the content item from the candidate content items (Cai et al., contents of photos are used to search and retrieve similar items, p452, image sub-databases certain category, for instance, shoes or handbags, shape-based search, p453, category to assess to a certain kind of image database, “candidate dataset”, p454, Organize the result pages, and return them to users, network transmission, p455; Boys et al., Image signature maps created from image analysis may be indexed along with image location data such as universal resource locators (URLs) and descriptive key words and/or phrases that describe the images in an image signature map database, [0029], returning location data to like images filtered by a percentage constraint and typical text keywords, [0035], The search results page is typically a browser-based page generated and served to users and that contains the search results for the last search task performed. Elements of the search interface template remain in the results page for search refinement, task continuance, and the like. In some embodiment, results may be returned in a results field generic to the search interface, [0040], Further refinement through image analysis enables edge and shape matching, texture matching color matching and other similarities between images to be exploited. The results are real images that have a user-ordered likeness to the image that the user has in mind, [0076]).

Claim(s) 29, 30, 39 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai et al. (“Mixed Query Image Retrieval System”, 2007) and Boys et al. (US 20080065606 A1) as applied to claims 21 and 31 above, further in view of Rhoads et al. (US 20140080428 A1).

Regarding claims 29 and 39, Cai et al. and Boys et al. disclose the system and method of claims 21 and 31. Cai et al. and Boys et al. partly indicate receive data packets comprising a request; parse the request to identify the term and a trigger keyword corresponding to the request; and select the content item from the plurality of content items based on the trigger keyword (Cai et al., The input is forwarded to a server that parses the information and then searches databases for files using spiders and other robotic methods for keyword relevant documents, articles, web-sites, and so on which contain the keywords or phrase, [0005], “establish both image content-based indexing and keyword-based indexing according to these categories, we can employ traditional text-based search indexing technique to establish text index for the cluster of image databases. Thus, we could utilize key words to search for a certain kind of image collections”, p453; Boys et al., accepts search keywords and/or phrases, an image signature, and filtering constraints as criteria for returning locators to images that resemble a candidate image analyzed to produce the image signature, [0024], images filtered by a percentage constraint and typical text keywords, [0035], user also has the option of adding the typical keywords or phraseology to the image search as an additional filtering tool, [0037], text field is adapted to accept one or more text constraints related to image likeness and, possibly, image object position, [0040], a format for adding text keywords and/or phraseology and for adding additional constraint data, [0044], a pointer to the signature map for an image may be added to the image data packet header, [0045]) however another reference is added to make the data packets explicit. 

Rhoads et al. teach receive data packets comprising a request; parse the request to identify the term and a trigger keyword corresponding to the request; and select the content item from the plurality of content items based on the trigger keyword (Using criteria specified by the user, stored preferences, context, and other rules/heuristics, a query router and response manager (in the cell phone, in the cloud, distributed, etc.) determines whether the packet of data needing processing should be handled by one of the service providers, [0129], hand-off the processed pixel packet to the Query Router and Response Manager, [0188], Metadata is then harvested from Flickr for each of these images, and the descriptive terms are parsed and ranked by frequency of occurrence, [0478], a "visual query packet" and a "keyvector" can both refer to the same thing, [1163]).

Cai et al. and Boys et al. and Rhoads et al. are in the same art of content based image retrieval (Cai et al., abstract; Boys et al., [0002], [0006]; Rhoads, [1010]). The combination of Rhoads et al. with Cai et al. and Boys et al. makes explicit the data packets. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the packets of Rhoads et al. with the invention of Cai et al. and Boys et al. as this was known at the time of filing, the combination would have predictable results, and as Rhoads et al. indicate “Mobile phones and other portable devices are equipped with a variety of technologies by which existing functionality can be improved, and new functionality can be provided. Some aspects relate to visual search capabilities, and determining appropriate actions responsive to different image inputs. Others relate to processing of image data. Still others concern metadata generation, processing, and representation. Yet others concern user interface improvements” (abstract), indicating how already popular devices such as cell phones running a search such as that described by Cai et al. and Boys et al. may be further improved by incorporating the technology of Rhoads et al.

Regarding claims 30 and 40, Cai et al. and Boys et al. disclose the system and method of claims 21 and 31. Cai et al. and Boys et al. do not explicitly disclose generate an action data structure based on the term; and transmit the action data structure to a service provider computing device to cause the service provider computing device to invoke a conversational application programming interface and establish a communication session between the service provider computing device and the computing device.

Rhoads et al. teach generate an action data structure based on the term; and transmit the action data structure to a service provider computing device to cause the service provider computing device to invoke a conversational application programming interface and establish a communication session between the service provider computing device and the computing device (Digimarc's U.S. Pat. No. 6,947,571 shows a system in which a cell phone camera captures content (e.g., image data), and processes same to derive an identifier related to the imagery. This derived identifier is submitted to a data structure (e.g., a database), which indicates corresponding data or actions. The cell phone then displays responsive information, or takes responsive action. Such sequence of operations is sometimes referred to as "visual search.", [0021], Research in the area of autonomous robotics shares some similar challenges with the scenarios described herein, specifically that of enabling a system of sensors to communicate data to local and remote processes, resulting in action to be taken locally, [0278], In many such arrangements, it will be recognized that "the content is the network." Associated with each photo, or each subject depicted in a photo (or any other item of digital content or information expressed therein), is a set of data and attributes that serve as implicit- or express-links to actions and other content, [0751], general purpose visual query systems of the sort described will be relatively clunky, and not demonstrate much insight. However, by feeding a trickle (or torrent) of keyvector data back to the cloud for archiving and analysis (together with information about user action based on such data), those early systems can establish the data foundation from which templates and other training models can be built, [1196], imagery is stored in association with a set of data or attributes that serve as implicit or express links to actions, [1276], for a conversational agent, we have a speech recognition module, which feeds the natural language analysis or understanding module, which feeds a dialogue manager module, which is connected a task manager module, [2415]).

Cai et al. and Boys et al. and Rhoads et al. are in the same art of content based image retrieval (Cai et al., abstract; Boys et al., [0002], [0006]; Rhoads, [1010]). The combination of Rhoads et al. with Cai et al. and Boys et al. incorporates use of an action data structure. It would have been obvious at the time of filing to one of ordinary skill in the art to combine the data structure of Rhoads et al. with the invention of Cai et al. and Boys et al. as this was known at the time of filing, the combination would have predictable results, and as Rhoads et al. indicate “Mobile phones and other portable devices are equipped with a variety of technologies by which existing functionality can be improved, and new functionality can be provided. Some aspects relate to visual search capabilities, and determining appropriate actions responsive to different image inputs. Others relate to processing of image data. Still others concern metadata generation, processing, and representation. Yet others concern user interface improvements” (abstract), indicating how already popular devices such as cell phones running a search such as that described by Cai et al. and Boys et al. may be further improved by incorporating the technology of Rhoads et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661